Citation Nr: 1026129	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left rhomboid/left 
cervical spine disability.

2.   Entitlement to service connection for left shoulder 
disability

3.  Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to April 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision, in which the RO denied claims for 
service connection for rhomboid/cervical neck disability, low 
back disability and left shoulder disability.

In March 2007, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in August 2007 and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in October 2007.

A December 2009 letter informed the Veteran that he was scheduled 
for a Board hearing in Washington D.C. on May 12, 2010.  Although 
the hearing notification was not returned by the U.S. Postal 
Service as undeliverable, the Veteran failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

As alluded to above, one of the claims on appeal was originally 
characterized as one for service connection for rhomboid/cervical 
neck disability.  However, to more accurately reflect the 
evidence of record and what the RO has actually adjudicated, the 
Board has recharacterized this claim for service connection, as 
reflected on the title page.  
  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each  claim on appeal have been accomplished.

2.  A chronic left cervical spine, left rhomboid or left shoulder 
disability was not shown in service and the only medical opinion 
to address whether current disability affecting those areas (to 
include rhomboid strain) is medically related to service weighs 
against the claim.

 3.  Although the Veteran was treated for low back pain in 
service in both 1991 and 1998, the evidence does not clearly 
establish current back disability, and the only medical opinion 
to address whether any chronic low back pain is mediclly related 
to the low back problems experienced in service weighs against 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left rhomboid/left 
cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

2.  The criteria for service connection for left shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  The criteria for service connection for low back disability 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in May 2003 and July 2003 pre-rating letters, the 
RO provided notice to the Veteran as to what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  In a subsequent December 
2005 letter, the RO provided notice regarding what information 
and evidence was needed to substantiate a claim for service 
connection and requested that the appellant submit any evidence 
in his possession pertinent to the claims on appeal, consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  
   
Post rating, a September 2009 letter provided the Veteran with 
general information pertaining to VA's  assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
However, the timing of this notice-after the last adjudication 
of the claims-is not shown to prejudice the Veteran.   Because 
the Board herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of service treatment 
records,  private treatment records, VA treatment records and a 
February 2006 VA medical opinion.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his behalf.  
The Board notes that no further RO action, prior to appellate 
consideration of any of these claims, is required.  

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A.  Rhomboid/cervical spine disability and left shoulder 
disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for left 
rhomboid/left cervical spine disability or left shoulder 
disability is not warranted.

Service treatment records reflect that the Veteran experienced 
intermittent rhomboid, cervical spine and shoulder problems in 
service.  A March 1990 progress note reflects that the Veteran 
reported a two to three day history of discomfort in the left 
cervical region that he had never experienced before.  He 
indicated that it felt like a pulled muscle.  Physical 
examination revealed tenderness to palpation around the left 
carotid area.  The Veteran was diagnosed with a probable strained 
left cervical muscle.   A July 14, 1998 progress note indicates 
that the Veteran was complaining of pain in the top right part of 
his back after playing with his kids in a swimming pool.  He 
indicated that the pain radiated, shooting through the neck to 
the shoulder and arm.  The pain also radiated to the lateral 
posterior aspect of the right hand.  Physical examination 
revealed tenderness and spasm over the superior rhomboid.  A 
cervical spine X-ray revealed no acute changes.  The Veteran was 
diagnosed with muscle strain.   

A July 18, 1998 progress note reflects that the Veteran was 
complaining of pain in the right shoulder.  The diagnostic 
impression was right shoulder muscle sprain.  An August 13, 1998 
progress note indicates that the Veteran was still complaining of 
right shoulder pain.  Physical examination revealed a sprain of 
rhomboid origin and the Veteran was diagnosed with right rhomboid 
sprain.  A subsequent August 25, 1998 physical therapy 
consultation report indicates that the Veteran reported dull 
pain, tenseness and numbness between the right thumb and index 
finger, along with right shoulder pain.  He noted that rotating 
the neck to the left aggravated the pain and tenseness.  Physical 
examination revealed tenderness to palpation at the origin of the 
right major rhomboid.  Tightness was noted as well.  The Veteran 
was diagnosed with rhomboid strain and approved for 12 visits of 
physical therapy.

A subsequent November 1998 progress note reflects that the 
Veteran was again complaining of right shoulder pain dating back 
to July 1998.  The Veteran reported tightness and a pinched 
feeling in the cervical spine.  The Veteran stated that the 
shoulder was improving and requested that he be excused from 
physical fitness testing for situps, pull-ups and pushups as he 
did not want to reinjure the shoulder.  The Veteran was diagnosed 
with resolving rhomboid spasm and was granted a waiver for his 
upcoming cycle of physical fitness testing for pushups, pull-ups 
and sit-ups.  

An April 2003 private progress note indicates that the Veteran 
reported discomfort that started in his left back near his 
scapula.  It was noted that the Veteran had been in a car 
accident two months prior in which he was shaken up quite a bit 
but which he said had not resulted in any specific physical 
problems.  Physical examination was unremarkable.  

A July 2005 VA progress note reflects that the Veteran reported 
that he had been having chronic problems with neck pain and 
radiculopathy for years.  The Veteran noted that he had had some 
type of injury to the rhomboid muscle years ago that had 
precipitated his neck symptoms.  Also, over the past 3 to 4 
months he had had twitching to the fingers in his left hand and 
was concerned that this symptom was related to his neck problems.  
The Veteran indicated that the neck pain was intermittent with 
numbness and tingling down the left arm.  The twitching was in 
the left thumb through the 4th fingers.  It occurred usually 
after strenuous activities with his hand such as playing sports.  
The Veteran was diagnosed with neck pain and muscle twitching.  

An August 2005 VA progress note reflects that the Veteran 
remembered injuring his left shoulder during active duty.  He 
indicated that he was diagnosed with a rhomboid spasm and that 
the injury created ongoing problems.  The Veteran also indicated 
that due to the muscle injury he was getting a lot of twitching 
and tingling of his left hand.  The Veteran further noted that 
his records noted an injury to the right shoulder but he stated 
that it was the left shoulder that was injured.  

A subsequent October 2005 progress note reflects that the Veteran 
was seen for an evaluation of shoulder blade pain, which he 
indicated had been bothering him since July 1998.  The Veteran 
gave the history of playing with his kids in the swimming pool 
when he heard a pop around the upper part of his left shoulder 
and felt some pain.  He indicated that since then the shoulder 
had never completely healed.  Even with the discomfort, however, 
the Veteran was still continuing his regimen of exercise and 
weight lifting.  Physical examination revealed that the left 
shoulder was slightly lower than the right.  There was a slight 
obvious bulging around the left rhomboid area.  No tenderness was 
noted.  Bilateral shoulder range of motion was within normal 
limits.  There were no restrictions or pain during the movements.  
Isolated rhomboid test showed a very slight weakness.  The 
Veteran was diagnosed with left rhomboid strain.  

In a February 2006 opinion, a VA physician reviewed the claims 
file and specifically summarized reports of treatment for the 
cervical spine, rhomboid muscle and shoulders, which the Veteran 
received in service and post-service.  The physician then opined 
that there was no direct link to the Veteran's one time complaint 
of left-sided cervical pain on March 1990 and his left shoulder 
and cervical spine symptoms documented 13 years later.  The 
physician noted that there was no record of any ongoing problem 
of a left-sided cervical spine condition or left shoulder 
condition documented in the claims file or outpatient records; so 
therefore there was no direct relation between the Veteran's 
complaint of left cervical spine pain on March 19, 1990 and any 
subsequent cervical spine or shoulder condition complained of and 
documented by the Veteran's outpatient records.  

The physician also noted that that there were no outpatient 
records indicating any diagnosis or complaints of right rhomboid 
or shoulder pain.  Therefore, the physician found that any 
condition that the Veteran complained of involving the left 
shoulder and rhomboid was not related to any right rhomboid 
condition that he may have incurred in military service as a 
result of right shoulder pain and rhomboid pain.  The physician 
noted that the two sides are opposite and therefore there was no 
indication of any relationship.

The foregoing evidence reflects that the Veteran may have a 
current disability in the left shoulder/cervical spine area, 
diagnosed as left rhomboid strain.  However, the evidence does 
not support a finding  that such disability is not related to 
service.

Notably, the service treatment records only reflect a single 
complaint of left-sided cervical pain in March 1990.  Thus, no 
chronic left cervical spine, left rhomboid or left shoulder 
disability was shown in service.  

Also, the February 2006 VA physician's opinion is the only one of 
record on the question of whether there exists a medical nexus 
between the Veteran's service and any current left cervical 
spine, left rhomboid or left shoulder disability.  However, that 
opinion is not supportive of the claim.  Rather, the physician 
opined that there was no relation between the Veteran's complaint 
of left cervical spine pain on March 19, 1990 and any subsequent 
cervical spine or shoulder condition complained of, and 
documented by, the Veteran's outpatient records, and that there 
was no indication of any relationship between any current left 
shoulder or rhomboid condition and any right rhomboid condition 
that he may have incurred in military service.  The Board accepts 
this medical opinion as probative of the medical nexus question, 
based as it was on examination of the Veteran and consideration 
of his documented medical history and assertions.  See, e.g., 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993). 
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical evidence or opinion 
(i.e., one that, in fact, supports the claim).

The Veteran has asserted that his service treatment records 
incorrectly refer to a right rhomboid strain when in actuality, 
he injured the left rhomboid muscle.  In regard to this 
assertion, the Board notes that the service treatment records 
include several references to injury to the right rhomboid, 
shoulder and cervical spine during 1998 and no references to any 
injuries to the left side.  Accordingly, it is simply not 
plausible that the medical practitioners involved with the 
Veteran's care consistently mistook his right side for his left 
side.  Additionally, the Board notes that the Veteran has not 
provided any corroborating evidence tending to indicate that a 
mistake was made, and his own assertion in this regard is 
obviously self-serving.  Accordingly, the Board finds that the 
Veteran's assertions in this regard are not  credible.     

The Veteran has also asserted that he experienced persistent left 
cervical spine/, left rhomboid and left shoulder symptomatology 
since service.  The Board acknowledges that he is competent to 
assert that he has experienced such continuity of symptomatology.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be 
weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case, the 
February 2006 VA physician specifically reviewed the claims file, 
including the service treatment records and post-service civilian 
treatment records.  As a result of this review, the examiner 
found that there was no evidence to support that any present left 
cervical spine/left rhomboid/left shoulder disability is related 
to service.  Consequently, the Veteran's assertions as to 
continuity of symptomatology are outweighed by the probative 
medical opinion evidence on the question of medical nexus between 
any current disability and service.

In sum, the competent, probative evidence weighs against a 
finding that any current disability affecting the left cervical 
spine, left rhomboid and/or left shoulder disability is medically 
related to service.   

B.  Low back disability

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for low 
back disability is not warranted.

Service treatment records reflect that the Veteran experienced 
intermittent low back problems in service.  A January 22, 1991 
progress note indicates that the Veteran reported experiencing 
low back pain, left greater than right, since January 14th.  The 
pain had developed secondary to strenuous exercise (i.e. running 
and lifting).  The pain had then been exacerbated after the 
Veteran had mowed his lawn the past weekend.  Physical 
examination revealed increased lumbar pain with straight leg 
raise but without radicular symptoms.  The Veteran was diagnosed 
with exacerbation of lumbar strain.  A subsequent February 12, 
1991 progress note indicates that the Veteran reported that his 
low back pain was almost completely resolved.  The diagnostic 
assessment was resolving low back pain.   A subsequent November 
4, 1997 progress note reflects that the Veteran was complaining 
of low back pain for the past two weeks.  He noted that the pain 
had been induced by lifting an object.  The Veteran was diagnosed 
with mechanical low back pain and was given light duty for two 
weeks.  

A May 2004 private progress note indicates that the Veteran was 
seen for complaints of low back spasms.  The Veteran indicated 
that he seemed to have strained his back a few weeks prior.  He 
had taken Ibuprofen for it and it had seemed to get quite a bit 
better.  However, he did yard work before it was completely 
better and it tightened up again.  Physical examination revealed 
muscle spasms on both sides of the very low part of the lumbar 
spine with fairly normal range of motion.  The Veteran was 
diagnosed with musculoskeletal pain.     

An April 2005 private treatment record reflects that the Veteran 
reported a history of low back pain for the past week.  He 
indicated that he developed the low back pain as he was 
stretching, causing a muscular pull situated in the left 
lumbosacral region and the sacroiliac region.  He reported 
difficulty in getting up and initiation of walking.  Physical 
examination revealed tenderness in the left sacroiliac region and 
left lumbar region with paraspinal muscle spasm.   The Veteran 
was diagnosed with musculoskeletal pain.  

In the February 2006 opinion, the VA physician found that it 
appeared from the records that the Veteran had one incident of 
low back pain in service secondary to a strain that occurred 
after strenuous exercise.   That condition began around January 
14, 1991 and apparently resolved around February 12, 1991.  He 
then had another incident of back pain that occurred around 
November 4, 1997, which was due to a direct lifting injury.  
After that there was no other history of back condition in 
service.  The physician also noted that the first post-service 
evidence of low back pain complaints was not until May 2004.  
Based on this information, the physician found there was no 
history of chronic back complaints or pain related to any of the 
instances in service and opined that any back condition or pain 
that the Veteran presently had was not related to the back 
problems he experienced during service.  Thus, based on the 
evidence presented, the physician found that there was no 
evidence to support that the Veteran's present back condition was 
caused by any service-related sprain or strain of the low back. 

The foregoing evidence does not clearly establish a current low 
back disability upon which to predicate an award of service 
connection.  The record shows complaints of pain, both in medical 
documents and the Veteran's written statements, along with 
isolated reports of spasms.  However, there is no medical 
evidence indicating that there is a chronic underlying pathology 
related to the complaints of pain and isolated complaints of 
spasms.  Notably, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a disability 
for which service connection can be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded 
on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); see also Evans v. West, 12 Vet. App. 22 
(1998). The Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.
 
Moreover, even if the Board was to assume arguendo, that the 
Veteran's complaints of persistent low back pain and isolated 
spasms are indicative of current low back disability, the weight 
of the evidence indicates that any such disability is not related 
to service.  

Notably, although the Veteran did have episodes of low back pain 
in 1991 and 1997, it is not shown that he developed any chronic 
low back disability in service.  In this regard, the service 
treatment records do not contain any documentation of complaints 
or treatment of low back problems subsequent to November 4, 1997, 
at which time the Veteran was simply noted to have experienced 
mechanical low back pain over a period of two weeks.  Thus, the 
records tend to indicate that the low back problem noted in 
November 1997 subsequently resolved prior to separation.  

Also, the February 2006 VA physician's opinion is the only one of 
record on the question of whether there exists a medical nexus 
between any current low back disability and the Veteran's 
service.  However, that opinion is not supportive of the claim.  
Rather, the physician opined that as there was no history of 
chronic back complaints related to any of the instances of low 
back pain in service and that any back condition or pain that the 
Veteran was experiencing was not related to the back problems he 
experienced during service.  The Board accepts this medical 
opinion as probative of the medical nexus question, based as it 
was on examination of the Veteran and consideration of his 
documented medical history and assertions.  See, e.g., Hayes, 5 
Vet. App. at 69-70; Guerrieri, 4 Vet. App. at 470-471.  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical evidence or opinion 
(i.e., one that, in fact, supports the claim).

In his October 2007 Form 9, the Veteran asserted that he 
experienced persistent low back problems over time, which 
continued after his military retirement.  As noted, the Veteran 
is competent to assert such continuity of symptomatology.  See 
Layno, 6 Vet. App. at  470;  Grottveit, 5 Vet. App. at  93..  
However, such assertion must be weighed against the medical 
evidence.  Cf. Buchanan, 451 F. 3d 1331..  In the instant case, 
the February 2006 VA physician specifically reviewed the claims 
file, including the service treatment records and post-service 
civilian treatment records.  As a result of this review, the 
examiner found that there was no evidence to support that the 
Veteran's present back condition was caused by any service-
related sprain or strain of the low back.   Consequently, the 
Veteran's assertions as to continuity of symptomatology are 
outweighed by the probative medical opinion evidence on the 
question of medical nexus between the current disability and 
service.

In sum, the competent, probative evidence weighs against a 
finding that a current low back disability (if any) is medically 
related to service.  

D.  All claimed disabilities

In addition to the evidence discussed above, the Board notes 
that, as for any direct assertions by the Veteran and/or his 
representative pertaining to the existence of a current 
disability and/or a medical nexus between any claimed disability 
and service, such assertions t provide no  basis for allowance of 
any claim.  The matters of diagnosis and medical etiology upon 
which these claims turn are matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on such medical matters.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection for left cervical spine/rhomboid 
disability, left shoulder disability and low back disability must 
be denied.  In reaching the conclusion to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for left rhomboid/left cervical spine 
disability is denied.

Service connection for left shoulder disability is denied.

Service connection for low back disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


